DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
Claim 4 has been cancelled. 
Claims 1-3 and 5-26 remain pending and are allowed.  

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment to the claims was given in an interview with Joel Stoffregen on 11/11/2021.The application has been amended as follows: 

In the Claims 
1. (Currently Amended) An electronic device, comprising: 
a display; 
one or more image sensors; 
one or more processors; and 
memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for: 

detecting movement of the first product or the second product relative to one another; 
in accordance with a determination that the movement of the first product or the second product relative to one another causes the first product to come within a threshold distance of the second product:[[,]] 
displaying comparison information at a location at least partially between the first product and the second product when the first product and the second product are in compatible categories; and
forgoing displaying the comparison information when the first product and the second product are not in compatible categories; and
in accordance with a determination that the movement of the first product or the second product relative to one another does not cause the first product to come within a threshold distance of the second product, forgoing displaying the comparison information.[[;]]



16. (Currently Amended) A non-transitory computer-readable storage medium storing one or more programs configured to be executed by one or more processors of an electronic device with a display and one or more image sensors, the one or more programs including instructions for: 
detecting the appearance of a first product and a second product within a field of view of the one or more image sensors; 
detecting movement of the first product or the second product relative to one another; 
:[[,]] 
displaying comparison information at a location at least partially between the first product and the second product when the first product and the second product are in compatible categories; and
forgoing displaying the comparison information when the first product and the second product are not in compatible categories; and
in accordance with a determination that the movement of the first product or the second product relative to one another does not cause the first product to come within a threshold distance of the second product, forgoing displaying the comparison information. [[;]] 

22. (Currently Amended) A method for providing product information, comprising: 
at an electronic device with a display and one or more image sensors: 
detecting the appearance of a first product and a second product within a field of view of the one or more image sensors; 
detecting movement of the first product or the second product relative to one another; 
in accordance with a determination that the movement of the first product or the second product relative to one another causes the first product to come within a threshold distance of the second product:[[,]] 
 when the first product and the second product are in compatible categories; and
forgoing displaying the comparison information when the first product and the second product are not in compatible categories; and
in accordance with a determination that the movement of the first product or the second product relative to one another does not cause the first product to come within a threshold distance of the second product, forgoing displaying the comparison information.[[;]] 


In the Title
The title has been amended to read as follows:
-- PRODUCT COMPARISON TECHNIQUES USING AUGMENTED REALITY --










Reasons for Allowance
Claims 1-3 and 5-26 are allowed. The following is an examiner’s statement of reasons for allowance: 
Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of applicant’s invention. The allowable features are as follows:
forgoing displaying the comparison information when the first product and the second product are not in compatible categories;
The most felicitous prior art of record includes Neven (892-U) and Gregori, both of which have been cited previously. While Neven discloses certain features – namely, triggering display of information when two products are moved proximate one another – Neven is silent as to a discussion of category. Gregori provides an express teaching of forgoing display of information when products are note within a threshold distance, but is also silent as to use of category. That is, neither Neven nor Gregori disclose forgoing displaying the comparison information when the first product and the second product are not in compatible categories. 
	Moreover, even assuming arguendo that forgoing display of comparison information when two items are not in a compatible category was known, the Examiner emphasizes that the step of forgoing displaying the comparison information when the first product and the second product are not in compatible categories occurs under the determination that the products are within a threshold distance of one another. That is, the products have been both detected within a threshold distance as a result of detected movement but the claims require actively forgoing – in spite of that detection – due to the categories of the products not being compatible categories. 
	The Examiner hereby asserts that the totality of the evidence neither anticipates nor renders obvious the particular combination of elements as claimed above. That is, the Examiner emphasizes the as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for combining or otherwise modifying the available prior art to arrive at the claimed invention. The combination of features as claimed would not have been obvious to one of ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J ALLEN whose telephone number is (571)272-1443. The examiner can normally be reached Monday-Friday, 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

WILLIAM J. ALLEN
Primary Examiner
Art Unit 3625



/WILLIAM J ALLEN/Primary Examiner, Art Unit 3619